DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-32 and 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,271,794 in view of Gates et al. (U.S. 2015/0280968), hereinafter Gates. 
With respect to Claim 25, 
Instant Application – 17/653,321
Parent Patent – 11,271,794
25. A system for automatically generating a data-center network mapping, the system comprising:
1. A system for automatically generating a data-center network mapping for automated alarm consolidation comprising:
a plurality of interrelated devices; and
a plurality of interrelated devices; and
at least one computing device communicatively coupled to each device of the plurality of interrelated devices, the at least one computing device being configured to:
at least one computing device communicatively coupled to each device of the plurality of interrelated devices, the at least one computing device being configured to:
receive operational data from each device of the plurality of interrelated devices, the operational data being indicative of at least one of a power path, cooling or temperature zones, or communications paths; and
receive operational data from each device of the plurality of interrelated devices, the operational data being indicative of at least one of a power path, cooling or temperature zones, or communications paths;
determine, based on the operational data, device relationships between each device of the plurality of interrelated devices.
determine, based on the operational data, device relationships between each device of the plurality of interrelated devices;

receive, from each device of the plurality of interrelated devices, a respective alarm of a plurality of alarms;

determine, based on the plurality of alarms, alarm relationships between at least two alarms of the plurality of alarms;

consolidate, based on the determined device relationships and based on the determined alarm relationships, the plurality of alarms into a consolidated alert; and

provide the consolidated alert to a user,

wherein the at least one computing device is further configured, in determining the alarm relationships, to

generate a first subset of alarms of the plurality of alarms, the first subset of alarms being received within a first time from the plurality of interrelated devices,

generate a second subset of alarms of the plurality of alarms, the second subset of alarms being received within a second time from the plurality of interrelated devices, and the first time being different than the second time, and

determine a plurality of association rules, the plurality of association rules indicating a relationship between the first subset of alarms and the second subset of alarms.



With respect to Claim 26, the claim corresponds to Claim 3 of the parent case.
With respect to Claim 27, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 28, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 29, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 30, the claim corresponds to Claim 5 of the parent case.
With respect to Claim 31, the claim corresponds to Claim 2 of the parent case.

With respect to Claim 32, The prior patent teaches the system of claim 25, however, fails to explicitly teach wherein the at least one computing device is further configured to determine, based on the device relationships, at least one of a device health or a device reliability of at least one interrelated device of the plurality of interrelated devices.
Gates teaches wherein the at least one computing device is further configured to determine, based on the device relationships, at least one of a device health or a device reliability of at least one interrelated device of the plurality of interrelated devices (¶ 0040, “A root cause identification tool may continuously monitor services and/or applications provided by the servers within the data center. In response to detecting that an application has unexpectedly failed or has a performance issue (e.g., response times for the application are greater than a threshold.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the invention of the prior patent with gates in order to use the system to determine the health (i.e. the lack of failure) of a system in order to reduce downtime. 

With respect to Claims 37-43, the non-transitory computer-readable medium corresponds to the system of Claims 25-32.

With respect to Claim 44, the method corresponds to the system of claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 30-32, 37, 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. (U.S. 2015/0280968), hereinafter Gates.
With respect to Claim 25, Gates teaches a system for automatically generating a data-center network mapping (¶ 0083, “a process for consolidating multiple alarms generated from a plurality of monitoring applications.”), the system comprising: 
a plurality of interrelated devices (¶ 0033, “For example, a data center may include thousands of servers and/or data storage devices in communication with each other.”); 
and at least one computing device communicatively coupled to each device of the plurality of interrelated devices (¶ 0033, ““For example, a data center may include thousands of servers and/or data storage devices in communication with each other,”and ¶ 0041, “monitoring system 350 including a root cause identification manager 330 for identifying a root cause of a performance or availability issue affecting a networked computing environment.”), 
the at least one computing device being configured to: receive operational data from each device of the plurality of interrelated devices, the operational data being indicative of at least one of a power path, cooling or temperature zones, or communications paths; (¶ 0040, “root cause identification tool may acquire location information (e.g., GPS information or a location relative to a map of a room) associated with server racks, servers, power units, and temperature units in order to identify root cause failures that are common to different computing devices or other components located within a data center,” and ¶ 0092, “In another example, a common root cause failure leading to multiple alarms may correspond with a single power failure (e.g., a power failure to a server rack housing multiple servers running numerous applications) or a temperature regulation failure (e.g., a cooling system failure affecting a particular region within a data center)”.)
and determine, based on the operational data, device relationships between each device of the plurality of interrelated devices (¶ 0053, “an infrastructure mapping may be used by a root cause identification tool, such as root cause identification manager 330 in FIG. 3, to determine which server an application was running on when the application failed.”)

With respect to Claim 30, Gates teaches the system of claim 25, wherein the at least one computing device is further configured, in determining the device relationships, to execute at least one of a Bayesian network estimation technique, a correlation coefficient technique, a restricted regression optimization technique, or an ordinary least squares technique to generate a device mapping indicative of relationships between each device of the plurality of inter (¶ 0046, “In one example, the graph structure of the Bayesian network may be determined using machine learning techniques based on the aggregated data and changes in the aggregated data over time (e.g., the aggregated data stored in the aggregated data database 337 may be used as training data for learning the causal relationships between the nodes over time).”) devices (¶ 0046, “In one example, the graph structure of the Bayesian network may be determined using machine learning techniques based on the aggregated data and changes in the aggregated data over time (e.g., the aggregated data stored in the aggregated data database 337 may be used as training data for learning the causal relationships between the nodes over time).”)

With respect to Claim 31, Gates teaches the system of claim 25, Gates teaches the plurality of interrelated devices includes a power device, and wherein the operational data includes at least one of: current data representing a current provided by the power device, power data representing a power provided by the power device, or voltage data representing a voltage provided by the power device; or temperature data representing an ambient temperature of the power device provided by the power device (¶ 0092, “In another example, a common root cause failure leading to multiple alarms may correspond with a single power failure (e.g., a power failure to a server rack housing multiple servers running numerous applications) or a temperature regulation failure (e.g., a cooling system failure affecting a particular region within a data center)”.)
 
With respect to Claim 32, Gates teaches system of claim 25, wherein the at least one computing device is further configured to determine, based on the device relationships, at least one of a device health or a device reliability of at least one interrelated device of the plurality of interrelated devices (¶ 0040, “A root cause identification tool may continuously monitor services and/or applications provided by the servers within the data center. In response to detecting that an application has unexpectedly failed or has a performance issue (e.g., response times for the application are greater than a threshold.”)

With respect to Claims 37, 42 and 43, the non-transitory computer-readable medium corresponds to the system of Claims 25, 31 and 32.

With respect to Claim 44, the method corresponds to the system of claims 25

Allowable Subject Matter
Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442